On respondents' motion for judgment on the pleadings. Motion granted in part as to relator's claim to control Courtroom 3 and denied as to relator's appointment-of-counsel claim. Alternative writ granted as to relator's appointment-of-counsel claim.
The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days, relator shall file a brief within 10 days of the filing of the evidence, respondents shall file a brief within 20 days after the filing of relator's brief, and relator may file a reply brief within 7 days after the filing of respondents' brief.
Relator's motion for a limited peremptory writ of mandamus or, alternatively, a stay of Resolution 18-3-8-26, pending the resolution of this case on the merits denied as moot. Judges Michael A. Buckwalter and Stephen A. Wolaver's motion to intervene denied as moot.
O'CONNOR, C.J., and FRENCH, FISCHER, and STEWART, JJ., concur.
KENNEDY and DEWINE, JJ., concur in part and dissent in part and would grant the motion for judgment on the pleadings in full and would not grant an alternative writ.
DONNELLY, J., concurs in part and dissents in part and would grant the motion to intervene.